DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 09/19/2022 has been approved.  Therefore, the previous rejections based on obviousness double patenting are withdrawn.  The response persuasively argues that the improvement demonstrated by the inventive examples are not merely additive.  However, the inventive examples require structures where R6 is CH3, R8 is C2-C8 alkyl and the amounts of ingredients b + c are from 0.3 to 6, and are thus not commensurate in scope with the claims.  Therefore, the previous rejections over Knapton et al. (WO 2013123160) in view of Chibnik (US 4,202,783) are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8, 14, 15, 17, 20, 22, 23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Knapton et al. (WO 2013123160) in view of Chibnik (US 4,202,783)
In regards to claim 1, Knapton teaches lubricants for mechanical devices such as gears [0001].  The composition comprises base oil of lubricating viscosity [0005].  The composition comprises conventional additives such as metal deactivators, dispersants, corrosion inhibitors, antioxidants, etc. [0055].  Knapton teaches extreme pressure agents comprising dimercaptothiadiazole such as 2,5-(tert-nonyl-dithio)-1,3,4-thiadiazole etc., and which are present at 0 to 6% or from 0.2 to 6% by weight of the composition [0097].  Knapton does not particularly recite the reaction product of the claim.
Chibnik similarly teaches antioxidants useful in oils and comprising reaction products of benzotriazole with unsaturated esters such as acrylate ester (title, abstract).  The benzotriazole is reacted with acrylate or methacrylate ester (column 1 lines 25 – 45).  The adduct is prepared from acrylates and/methacrylates having C1 to C22 alkyl groups such as methyl, ethylhexyl etc. (i.e., the equivalent group to R of formula I of the claim is hydrogen or methyl and the equivalent to R1 of formula I is C1 to C22), and benzotriazole (i.e., the equivalent group to X2 and X3 being nitrogen according to the compounds of the claim, R2 and R3 of the compound of the claim are hydrogen or alkyl and R4 is acyl group according to the compounds of the claim) (column 1 lines 65 – column 2 lines 2).  The product is useful in oil in amounts of from about 0.001 to about 10% or preferably from amounts of about 0.1 to about 1% by weight of the composition (column 2 lines 37 – 42).  
The oil can be various functional fluids such as hydraulic fluids, transmission fluids, power steering fluids (column 2 lines 5 – 8). Thus, it would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the antioxidant of Chibnik in the fluid of Knapton and in the recited amounts, as Knapton allows for use of such additives in the composition.
The combined amount of thiadiazole and the azole-acrylic reaction product overlaps the limitations of the claim.

In regards to claims 2 – 8, Knapton and Chibnik combined teach the composition having the claimed limitations.  
In regards to claim 14, Knapton and Chibnik combined teach the composition having the claimed limitations.  The thiadiazoles of the claims are well known.  For instance, Knapton teaches the composition wherein the acrylic compound can be dimercaptothiadiazole such as 2,5-(tert-nonyl-dithio)-1,3,4-thiadiazole and oligomers of two or more thiazoles as previously stated.
In regards to claim 15, Knapton and Chibnik combined teach the composition having the claimed limitations.  Knapton teaches the composition having friction modifiers [0105].
In regards to claim 17, Knapton and Chibnik combined teach the composition having the claimed limitations.  Knapton teaches the composition can comprise phosphorus based antiwear or extreme pressure additive such as zinc dialkyldithiophosphate and wherein such phosphorus compound(s) provides phosphorus in amounts of from 0.005 to 0.1% by weight (50 ppm to 1000 ppm) to the composition which overlaps the claimed range [0074, 0095 and 0159].
In regards to claims to claims 20, 22, 23, Knapton and Chibnik combined teach the composition having the claimed limitations.  Knapton teaches the composition which is useful as drivetrain fluids in gears, automatic and manual transmissions, dual clutch, axle, hydraulic oils etc., and thus provide for the methods of lubricating the drivetrain and reducing corrosion when the fluid is applied to such components [0110 – 0112].
In regards to claim 26, Knapton and Chibnik combined teach the composition having the claimed limitations.  Knapton teach the composition which is useful for lubricating transmissions, hydraulics, etc., and thus would have been useful for lubricating such components in tractors or off-highway vehicles.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants allege that the claimed composition exhibits unexpected results.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
The specific thiadiazole azole adduct used in the inventive examples do not support the breadth of the claims.  The inventive examples specifically require C2 and C8 acrylates in the adducts while the claims allow for the acrylates/methacrylates to be C1 to C8.  The examples require structures where R6 is CH3, R8 is C2-C8 alkyl and the amounts of ingredients b + c are from 0.3 to 6, and are thus not commensurate in scope with the claims.  The claims allow R6 to be H, R8 to be C1, and b + c to be 0.2 which are outside the scope of the inventive examples.
According to MPEP 716.02(d), the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). 
Therefore, applicants have failed to provide inventive examples that are commensurate in scope with the claims for demonstrating unexpected results that are sufficient to rebut the case of obviousness.

Conclusion
This is a request for continuation of applicant's earlier Application No. 15/753,073.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771